DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species II, figures 6-12 in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action does not make any attempt to provide reasons why each invention is independent and distinct from each other. Instead, only the conclusory statement is provided that "[each] species has different and distinct structure." Moreover, the Office Action does not indicate any analysis of particular reasons why there would be a serious burden on the examiner if restriction is not required.  This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.

Claims 8-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,568,391. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear having a sole with a cleat having a mount coupling and a hub with static and dynamic legs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 6,675,505). With respect to claim 1, Terashima discloses cleat (10, see figures 1-11) for an article of footwear (cleat for a golf shoe) comprising: a mount coupling (4, see figures 1-11) provided on an upper side of the cleat and configured to engage a sole of the article of footwear (see figure 6); a hub (cleat body 3, see figures 1-11) provided on a lower side of the cleat and is connected to the mount coupling; and a plurality of legs (static legs 2 & dynamic legs 1) extending from the hub, the plurality of legs .
Terashima discloses that the dimensions, angles, shapes, hardness or softness, number and positioning and orientation as well as materials of the protrusions 1 and 2 are factors to be adequately selected in accordance with expected performances and properties of the cleat 10. It may be possible to provide each of the cleat body 3, flexible protrusion 1 and rigid protrusion 2 with different plastic materials to provide a compound-type cleat 10. The flexible protrusion 1 may be made of a flexible material and the rigid protrusion 2 may be made of a rigid material. Appropriate soft metallic materials or ceramic materials may be utilized, at least partially. Terashima discloses that the cleat 10 may be made of a synthetic rubber material, ABS material, polycarbonate material, nylon material or a polyurethane material or any other appropriate plastic material or non-plastic material. Polyurethane materials are preferred materials. It may be possible to provide each of the cleat body 3, flexible protrusion 1 (dynamic traction element) and rigid protrusion 2 (rigid traction element) with different plastic materials to provide a compound-type cleat 10. The flexible protrusion 1 
With respect to claims 1-3, Terashima as modified above discloses the first material can surround the mount coupling on the upper side of the cleat; wherein the first material can surround a perimeter rim of the mount coupling on the upper side of the cleat; and wherein the second material can cover a central portion of the mount coupling on the lower side of the cleat.
With respect to claims 4-6, 10-11& 13, and in reference to the parameters and dimensions, it would have been obvious to one having ordinary skill in the art to use materials with the claimed parameters and dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
With respect to claim 7, Terashima discloses wherein the mount coupling is configured to orient the cleat in a predetermined orientation (see column 4, lines 14-21) with the at least one first leg on a lateral side of the article of footwear and the at least one second leg on a medial side of the article of footwear when the mount coupling engages the sole of the article of footwear.
	With respect to claim 12, Terashima discloses wherein the mount coupling includes a plurality of wrench recesses (8, see figure 1) defined by recess walls exposed on the lower side of the cleat.
	With respect to claim14-17, Terashima as modified above discloses 
an article of footwear (golf shoe) comprising: an upper (explicit to golf shoe); a sole (see figure 6) connected to the upper, the sole including a plurality of cleat mounts (receptacles not shown); a plurality of first cleats (10) releasably connected to the cleat mounts on a lateral side of the sole (see figure 6), each of the plurality of first cleats including a mount coupling (4), a hub connected to the mount coupling, and a plurality of legs connected to the hub (cleat body 3), the mount coupling (4) releasably engaging one of the plurality of cleat mounts (The cleat 10 is to be secured at a receptacle (not shown) of a shoe sole (not shown) by means of the securing means 4 having three engagement protrusions 7), the plurality of legs including one or more static legs (static legs 2) on a first side of the hub and one or more dynamic legs (dynamic legs 1) on a second side of the 
	With respect to claim18-19, Terashima as modified above discloses
an article of footwear (golf shoe) comprising: at least one first cleat mounted (4, see figures 1-11) on a lateral side of the article of footwear, the at least one first cleat (10) including at least one lateral leg and at least one medial leg, the at least one lateral leg having a first hardness (less flexible) and at least one medial leg having a second hardness (more flexible), the first hardness greater than the second hardness; and at least one second cleat mounted on a medial side of the article of footwear, the at least one second cleat including legs, wherein all the legs of the at least one second cleat have a same hardness that is less than the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are cleats analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/229/2021